Exhibit 13.7 April 26, 2009 SM&R Investments, Inc. on behalf of its series, SM&R Growth Fund SM&R Equity Income Fund SM&R Balanced Fund SM&R Government Bond Fund SM&R Money Market Fund 2450 South Shore Boulevard Suite 400 League City, Texas 77573 Re:Certain Expense Limits Effective Until April 30, 2011 Ladies and Gentlemen: Securities Management and Research, Inc. (“SM&R Fund Adviser”), the investment adviser to the SM&R Growth Fund, SM&R Equity Income Fund, SM&R Balanced Fund, SM&R Government Bond Fund, and SM&R Money Market Fund (each an “SM&R Fund” and, collectively, the “SM&R Funds), each a series of SM&R Investments, Inc., hereby agrees to the following expense limitations with respect to the SM&R Funds: The SM&R Fund Adviser agrees to reimburse expenses incurred by the Class A Shares and Class B Shares of the SM&R Growth Fund to the extent that total annual fund operating expenses exceed 1.36% for the Class A Shares and 1.86% for the Class B Shares until April 30, 2011.Prior to April 30, 2011, this agreement may only be terminated with the approval of the Board of Directors of the SM&R Funds.Thereafter, unless the SM&R Fund Adviser agrees to extend the agreement, this agreement may be terminated by either the Board of Directors of the SM&R Funds or the SM&R Fund Adviser. The SM&R Fund Adviser agrees to reimburse expenses incurred by the Class A Shares and Class B Shares of the SM&R Equity Income Fund to the extent that total annual fund operating expenses exceed 1.26% for the Class A Shares and 1.76% for the Class B Shares until April 30, 2011.Prior to April 30, 2011, this agreement may only be terminated with the approval of the Board of Directors of the SM&R Funds.Thereafter, unless the SM&R Fund Adviser agrees to extend the agreement, this agreement may be terminated by either the Board of Directors of the SM&R Funds or the SM&R Fund Adviser. The SM&R Fund Adviser agrees to reimburse expenses incurred by the Class A Shares and Class B Shares of the SM&R Balanced Fund to the extent that total annual fund operating expenses exceed 1.30% for the Class A Shares and 1.80% for the Class B Shares until April 30, 2011.Prior to April 30, 2011, this agreement may only be terminated with the approval of the Board of Directors of the SM&R Funds.Thereafter, unless the SM&R Fund Adviser agrees to extend the agreement, this agreement may be terminated by either the Board of Directors of the SM&R Funds or the SM&R Fund Adviser. The SM&R Fund Adviser agrees to reimburse expenses incurred by the Class A Shares, Class B Shares and Class T Shares of the SM&R Government Bond Fund to the extent that total annual fund operating expenses exceed 0.73% for the Class A Shares, 1.23% for the Class B Shares and 0.73% for the Class T Shares until April 30, 2011.Prior to April 30, 2011, this agreement may only be terminated with the approval of the Board of Directors of the SM&R Funds.Thereafter, unless the SM&R Fund Adviser agrees to extend the agreement, this agreement may be terminated by either the Board of the SM&R Funds or the SM&R Fund Adviser. Sincerely, SECURITIES MANAGEMENT AND RESEARCH, INC. By: /s/ Michael W. McCroskey Michael W. McCroskey, President
